EXHIBIT 10.22

 

AMENDED AND RESTATED CUSTODIAL AGREEMENT

 

PARTICIPANT:

  

UBS WARBURG REAL ESTATE SECURITIES INC.

ADDRESS:

  

1285 AVENUE OF THE AMERICAS

NEW YORK, NEW YORK 10019

ATTENTION: GEORGE A. MANGIARACINA

TELEPHONE: (212) 713-3734

ATTENTION: ROBERT CARPENTER

    

TELEPHONE: (212) 713-8749

CUSTODIAN:

  

JPMORGAN CHASE BANK

ADDRESS:

  

450 WEST 33RD STREET

(15TH FLOOR)

NEW YORK, NEW YORK 10001

SELLER:

  

CRESCENT MORTGAGE SERVICES, INC.

ADDRESS:

  

115 PERIMETER CENTER PLACE

SUITE 285

ATLANTA, GEORGIA 30346

ATTENTION: MIKE LEDDY

DATE:

  

JANUARY 31, 2003

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         

Page

--------------------------------------------------------------------------------

SECTION 1.

  

DEFINITIONS.

  

2

SECTION 2.

  

DELIVERY OF DOCUMENTS

  

7

SECTION 3.

  

CUSTODIAN AS CUSTODIAN FOR, AND BAILEE OF, PARTICIPANT AND ASSIGNEES

  

9

SECTION 4.

  

CERTIFICATION OF RECEIPT BY CUSTODIAN

  

10

SECTION 5.

  

CUSTODIAN’S FEES AND EXPENSES; SUCCESSOR CUSTODIAN

  

12

SECTION 6.

  

DEFAULT

  

14

SECTION 7.

  

ACCESS TO DOCUMENTS

  

14

SECTION 8.

  

ASSIGNMENT BY PARTICIPANT

  

14

SECTION 9.

  

INSURANCE

  

15

SECTION 10.

  

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE CUSTODIAN

  

15

SECTION 11.

  

INDEMNIFICATION BY CUSTODIAN

  

16

SECTION 12.

  

NO ADVERSE INTERESTS

  

16

 

-i-



--------------------------------------------------------------------------------

 

SECTION 13.

  

AMENDMENTS

  

16

SECTION 14.

  

RECORDATION OF AGREEMENT

  

16

SECTION 15.

  

EXECUTION IN COUNTERPARTS

  

16

SECTION 16.

  

AGREEMENT FOR EXCLUSIVE BENEFIT OF PARTIES; ASSIGNMENT

  

16

SECTION 17.

  

EFFECT OF INVALIDITY OF PROVISIONS

  

17

SECTION 18.

  

GOVERNING LAW

  

17

SECTION 19.

  

CONSENT TO SERVICE

  

17

SECTION 20.

  

SUBMISSION TO JURISDICTION

  

17

SECTION 21.

  

JURISDICTION NOT EXCLUSIVE

  

17

SECTION 22.

  

WAIVER OF JURY TRIAL

  

17

SECTION 23.

  

NOTICES

  

17

SECTION 24.

  

AUTHENTICATION

  

17

SECTION 25.

  

CONSTRUCTION

  

18

SECTION 26.

  

EFFECT OF AMENDMENT AND RESTATEMENT

  

18

Exhibit A

  

Participation Certificate

    

 

 

-ii-



--------------------------------------------------------------------------------

 

Exhibit B-1

  

Warehouse Lender’s Release

Exhibit B-2

  

Seller’s Release

Exhibit C-1

  

GNMA Document List

Exhibit C-2

  

FNMA Document List

Exhibit C-3

  

FHLMC Document List

Exhibit D

  

Limited Power of Attorney

Exhibit E

  

Wire Instructions

Exhibit F

  

Confirmation of Payment

Exhibit G

  

Form of Electronic Tracking Agreement

 

 

-iv-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CUSTODIAL AGREEMENT

 

THIS AGREEMENT, dated as of the date set forth on the cover page hereof, among
UBS Warburg Real Estate Securities Inc. (the “Participant”), the Custodian whose
name is set forth on the cover page hereof (the “Custodian”) and the Seller
whose name is set forth on the cover page hereof (the “Seller”).

 

RECITALS

 

WHEREAS, the Participant, the Seller and the Custodian are parties to the
Custodial Agreement, dated as of [                ] (the “Original Custodial
Agreement”);

 

WHEREAS, in connection with the Original Custodial Agreement, the Participant
agreed to purchase, from time to time, at its sole election from the Seller,
Participation Certificates (as defined in the Original Custodial Agreement)
representing 100% ownership interest in certain residential first mortgage
loans; and

 

WHEREAS, in connection with the Original Custodial Agreement, the Seller was
obligated to service the Mortgage Loans (as defined in the Original Custodial
Agreement); and

 

WHEREAS, in connection with the Original Custodial Agreement, the Participant
desired to have the Custodian (1) take possession of the mortgage notes
evidencing the Mortgage Loans (as defined in the Original Custodial Agreement),
along with certain other documents specified herein, as the custodian for and
bailee of the Participant or any assignees of the Participant in accordance with
the terms and conditions thereof and (2) act as authenticating agent for the
Participation Certificates (as defined in the Original Custodial Agreement); and

 

WHEREAS, in connection with the Original Custodial Agreement, the Seller caused
the Mortgage Loans (as defined in the Original Custodial Agreement) evidenced by
a Participation Certificate (as defined in the Original Custodial Agreement) to
back a Security (as defined in the Original Custodial Agreement), which the
Participant or its designee may have received in substitution for the related
Participation Certificate (as defined in the Original Custodial Agreement); and

 

WHEREAS, in connection with the Original Custodial Agreement, upon an assignment
by the Participant to an assignee relating to the financing of the Participant’s
purchase of Participation Certificates (as defined in the Original Custodial
Agreement), the rights of the Participant under the Original Custodial Agreement
shall have been exercisable solely by such assignee; and

 

WHEREAS, the Participant, the Custodian and the Seller desire to amend and
restate the Original Custodial Agreement as provided herein;

 

-1-



--------------------------------------------------------------------------------

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree that the
Original Custodial Agreement be amended and restated in its entirety as follows:

 

PRELIMINARY STATEMENT

 

WHEREAS, the Participant has agreed to purchase, from time to time, at its sole
election from the Seller, participation certificates (the “Participation
Certificates”) representing 100% ownership interest in certain residential first
mortgage loans (the “Mortgage Loans”) pursuant to the terms and conditions of an
Amended and Restated Mortgage Loan Participation Agreement, dated as of the date
set forth on the cover page thereof (the “Participation Agreement”), between the
Participant and the Seller; and

 

WHEREAS, the Seller is obligated to service the Mortgage Loans pursuant to the
terms and conditions of the Participation Agreement; and

 

WHEREAS, the Participant desires to have the Custodian (1) take possession of
the mortgage notes evidencing the Mortgage Loans, along with certain other
documents specified herein, as the custodian for and bailee of the Participant
or any assignees of the Participant in accordance with the terms and conditions
hereof and (2) act as authenticating agent for the Participation Certificates;
and

 

WHEREAS, the Seller will cause the Mortgage Loans evidenced by a Participation
Certificate to back a Security (as defined below), which the Participant or its
designee will receive in substitution for the related Participation Certificate;
and

 

WHEREAS, upon an assignment by the Participant to an assignee relating to the
financing of the Participant’s purchase of Participation Certificates, the
rights of the Participant under this Agreement shall be exercisable solely by
such assignee; and

 

NOW, THEREFORE, the parties, intending to be legally bound, agree as follows:

 

Section 1. Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Applicable Agency”: GNMA, FNMA or FHLMC, as applicable.

 

“Applicable Agency Documents”: As defined in Section 2(b).

 

“Assigned Mortgage Loans”: As defined in Section 3(b).

 

“Assignee”: Any person to whom the Participant makes an assignment.

 

“Assignment of Mortgage”: An assignment of mortgage.

 

-2-



--------------------------------------------------------------------------------

 

“Certification”: As defined in Section 4(a).

 

“Custodian”: The Custodian set forth on the cover page hereof and its permitted
successors hereunder.

 

“Discount”: With respect to each Participation Certificate, the amount of the
adjustment to the Trade Price of the related Security agreed upon by Seller and
Participant to reserve for the possibility that Seller may be unable to perform
its obligations under the Participation Agreement in accordance with their
terms.

 

“Electronic Agent”: The electronic agent identified in the Electronic Tracking
Agreement.

 

“Electronic Tracking Agreement”: The Electronic Tracking Agreement,
substantially in the form set forth in Exhibit G hereto, dated as of the date
hereof, among the Participant, the Seller, an electronic agent and Mortgage
Electronic Registration Systems, Inc., as the same shall be amended,
supplemented or otherwise modified from time to time; provided that if no
Mortgage Loans are or will be MERS Designated Mortgage Loans, all references
herein to the Electronic Tracking Agreement shall be disregarded.

 

“Exhibit B-1 Letter”: As defined in Section 2(a).

 

“Exhibit B-2 Letter”: As defined in Section 2(a).

 

“Exhibit F Letter”: A letter substantially in the form of Exhibit F.

 

“FHA”: The Federal Housing Administration or any successor thereto.

 

“FHLMC”: Federal Home Loan Mortgage Corporation or any successor thereto.

 

“FHLMC Guide”: The Freddie Mac Sellers’ and Servicers’ Guide, as such Guide may
hereafter from time to time be amended.

 

“FHLMC Mortgage Loan”: With respect to any FHLMC Participation Certificate or
any FHLMC Security, a mortgage loan that is in Strict Compliance with the
eligibility requirements specified for the applicable FHLMC Program described in
the FHLMC Guide.

 

“FHLMC Participation Certificate”: With respect to the FHLMC Program, a
certificate, in the form of Exhibit A, issued by Seller and authenticated by the
Custodian, evidencing the 100% undivided ownership interest in the Mortgage
Loans that are either (a) set forth on a copy of the FHLMC Form 11 (Mortgage
Submission Schedule) attached to such Participation Certificate or (b)
identified on a computer tape compatible with MIDANET as belonging to the
mortgage loan pool described in such Participation Certificate.

 

“FHLMC Program”: The FHLMC Home Mortgage Guarantor Program or the FHLMC FHA/VA
Home Mortgage Guarantor Program, as such Programs are described in the FHLMC
Guide.

 

-3-



--------------------------------------------------------------------------------

 

“FHLMC Security”: A modified pass-through mortgage-backed participation
certificate, evidenced by a book-entry credit made by a Securities Intermediary
that is a participant of the Federal Reserve Bank of New York, issued and
guaranteed, with respect to timely payment of interest and ultimate payment of
principal, by FHLMC and backed by a pool of FHLMC Mortgage Loans, in
substantially the principal amount and with substantially the other terms as
specified with respect to such FHLMC Security in the related Takeout Commitment,
if any.

 

“FNMA” or “Fannie Mae”: Federal National Mortgage Association or any successor
thereto.

 

“FNMA Guide”: The Fannie Mae MBS Selling and Servicing Guide, as such Guide may
hereafter from time to time be amended.

 

“FNMA Mortgage Loan”: With respect to any FNMA Participation Certificate or any
FNMA Security, a mortgage loan that is in Strict Compliance with the eligibility
requirements specified for the applicable FNMA Program described in the FNMA
Guide.

 

“FNMA Participation Certificate”: With respect to the FNMA Program, a
certificate, in the form of Exhibit A, issued by Seller and authenticated by the
Custodian and evidencing the 100% undivided ownership interest in the Mortgage
Loans set forth on Fannie Mae Form 2005 (Schedule of Mortgages).

 

“FNMA Program”: The FNMA Guaranteed Mortgage-Backed Securities Programs, as
described in the FNMA Guide.

 

“FNMA Security”: An ownership interest in a pool of FNMA Mortgage Loans,
evidenced by a book-entry credit made by a Securities Intermediary that is a
participant of the Federal Reserve Bank of New York, in substantially the
principal amount and with substantially the other terms as specified with
respect to such FNMA Security in the related Takeout Commitment, if any.

 

“GNMA”: Government National Mortgage Association or any successor thereto.

 

“GNMA Guide”: The GNMA Mortgage-Backed Securities Guide I or II, as such Guide
may hereafter from time to time be amended.

 

“GNMA Mortgage Loan”: With respect to any GNMA Participation Certificate or any
GNMA Security, a mortgage loan that is in Strict Compliance with the eligibility
requirements specified for the applicable GNMA Program in the applicable GNMA
Guide.

 

“GNMA Participation Certificate”: With respect to the GNMA Program, a
certificate, in the form of Exhibit A, issued by Seller and authenticated by the
Custodian and evidencing the 100% undivided ownership interest in the Mortgage
Loans set forth on the Form HUD 11706 (Schedule of Pooled Mortgages).

 

“GNMA Program”: The GNMA Mortgage-Backed Securities Programs, as described in a
GNMA Guide.

 

-4-



--------------------------------------------------------------------------------

 

“GNMA Security”: A fully-modified pass-through mortgage-backed certificate
guaranteed by GNMA, evidenced by a  book-entry credit made by a Securities
Intermediary that is a participant of The Depository Trust Company and backed by
a pool of GNMA Mortgage Loans, in substantially the principal amount and with
substantially the other terms as specified with respect to such GNMA Security in
the related Takeout Commitment, if any.

 

“HUD”: The United States Department of Housing and Urban Development or any
successor thereto.

 

“Initial Purchase Price”: With respect to each Participation Certificate, the
Trade Price of the Security to be backed by the Mortgage Loans evidenced by the
Participation Certificate less the Discount.

 

“Interim Funder”: With respect to each MERS Designated Mortgage Loan, the Person
named on the MERS® System as the interim funder pursuant to the MERS Procedures
Manual.

 

“Limited Power”: As defined in Section 3(d).

 

“MERS Designated Mortgage Loan”: MERS Designated Mortgage Loan shall have the
meaning assigned to such term in Section 3 of the Electronic Tracking Agreement;
provided that no Mortgage Loan shall be considered a MERS Designated Mortgage
Loan unless an Electronic Tracking Agreement shall have been entered into.

 

“MERS Identification Number”: The eighteen digit number permanently assigned to
each MERS Designated Mortgage Loan.

 

“MERS Procedures Manual”: The MERS Procedures Manual attached as Exhibit B to
the Electronic Tracking Agreement, as it may be amended, supplemented or
modified from time to time.

 

“MERS Report”: The schedule listing MERS Designated Mortgage Loans and other
information prepared by the Electronic Agent pursuant to the Electronic Tracking
Agreement.

 

“MERS® System”: The Electronic Agent’s mortgage electronic registry system, as
more particularly described in the MERS Procedures Manual.

 

“MIDANET”: The FHLMC automated system by which sellers and servicers of mortgage
loans to FHLMC transfer mortgage summary and record data or mortgage accounting
and servicing information from their computer system or service bureau to FHLMC,
as more fully described in the FHLMC Guide.

 

“Mortgage”: A mortgage, deed of trust or other security instrument securing a
Mortgage Note.

 

“Mortgage File”: As defined in Section 2(a).

 

-5-



--------------------------------------------------------------------------------

 

“Mortgage Loan”: A GNMA Mortgage Loan, a FNMA Mortgage Loan or a FHLMC Mortgage
Loan.

 

“Mortgage Loan Schedule”: As defined in Section 2.

 

“Mortgage Note”: A promissory note evidencing a Mortgage Loan.

 

“Mortgaged Property”: The property subject to the lien of the Mortgage securing
a Mortgage Note.

 

“Original Custodial Agreement”: Shall have the meaning assigned to such term in
the recitals hereof.

 

“Participant”: UBS Warburg Real Estate Securities Inc. and its successors in
interest, including, but not limited to, any lender, designee or Assignee to
whom a Participation Certificate or a Security shall be pledged or assigned.

 

“Participation Agreement”: As defined in the recitals hereof.

 

“Participation Certificate”: A GNMA Participation Certificate, a FNMA
Participation Certificate or a FHLMC Participation Certificate.

 

“Securities Intermediary”: As defined in Section 8-102(a)(14) of the Uniform
Commercial Code.

 

“Security”: A GNMA Security, a FNMA Security or a FHLMC Security.

 

“Strict Compliance” shall mean compliance of the Seller and the Mortgage Loans
with the requirements of the GNMA, FNMA or FHLMC Guide, as applicable and as
amended by any agreements between the Seller and the Applicable Agency,
sufficient to enable the Seller to issue and GNMA to guarantee, or FNMA or FHLMC
to issue and guarantee a Security, provided, however, that, until copies of any
such agreements between the Seller and the Applicable Agency have been provided
to the Participant by the Seller, such agreements shall be deemed, as between
the Seller and the Participant, not to amend the requirements of the GNMA, FNMA
or FHLMC Guide as applicable.

 

“Successor Servicer”: An entity, that is a GNMA-approved issuer, a GNMA-approved
servicer, a FHA-approved mortgagee, a VA-approved lender, a FNMA-approved lender
or FHLMC-approved seller/servicer, as applicable, in good standing and
designated by Participant, to replace Seller as issuer and servicer, mortgagee
or seller/servicer of the Mortgage Loans or the Securities related thereto.

 

“Takeout Commitment”: A trade confirmation from the Takeout Investor to Seller
confirming the details of a forward trade between the Takeout Investor and
Seller with respect to one or more Securities, which trade confirmation shall be
enforceable and in full force and effect, and shall be validly and effectively
assigned to Participant pursuant to a trade assignment, and relate to pools of
Mortgage Loans that satisfy the “good-delivery guidelines” of The Bond Market
Association as set forth in the Association’s  Uniform Practices Manual.

 

-6-



--------------------------------------------------------------------------------

 

“Takeout Investor”: A securities dealer or other financial institution,
acceptable to Participant, who has made a Takeout Commitment.

 

“Trade Price”: The price specified in a Takeout Commitment at which a Takeout
Investor is obligated to purchase the Security specified in such Takeout
Commitment.

 

“Warehouse Lender”: Any lender providing financing to the Seller for the purpose
of originating Mortgage Loans, which lender has a security interest in such
Mortgage Loans as collateral for the obligations of the Seller to such lender.

 

“Warehouse Payment”: As defined in Section 3(c).

 

“Wire Instructions”: The wire instructions set forth in a letter, in the form of
Exhibit E, executed by the Seller, the Warehouse Lender and the Custodian,
receipt of which has been acknowledged by the Participant.

 

Section 2. Delivery of Documents. (a) The Seller has delivered and released, or
will deliver and release, to the Custodian the documents identified in the
succeeding paragraph pertaining to each of the Mortgage Loans identified in the
Mortgage Loan Schedule (“Mortgage Loan Schedule”) attached to each Participation
Certificate that may be issued from time to time pursuant to the Participation
Agreement. A copy of each such Mortgage Loan Schedule has been, or will be,
delivered by the Seller to the Custodian at or before the time of delivery to
the Custodian of such documents related to the Mortgage Loans identified in such
Mortgage Loan Schedule. In addition, with respect to MERS Designated Mortgage
Loans, the Seller has delivered, or will deliver, to the Custodian the related
MERS Report.

 

No Participation Certificate shall be authenticated hereunder unless the Seller
shall have delivered to the Custodian the related Mortgage Loan Schedule and
each of the following with respect to the Mortgage Loans identified in such
Mortgage Loan Schedule, in form and content acceptable to the Participant:

 

  (i)   The original Mortgage Note endorsed, “Pay to the order of
                                                                         ,
without recourse” and signed in the name of the Seller by an authorized officer;

 

  (ii)   A Mortgage meeting one of the following requirements:

 

(A) The original Mortgage bearing evidence that the Mortgage has been duly
recorded in the records of the jurisdiction in which the Mortgaged Property is
located; or

 

(B) A copy of the Mortgage together with an officer’s certificate (which may be
a blanket officer’s certificate of Seller covering all such Mortgage Loans), or
a certificate from the recorder’s office, certifying that such copy represents a
true and correct reproduction of the original Mortgage and that such original
has been duly recorded or delivered for recordation in the appropriate records
of the jurisdiction in which the Mortgaged Property is located; or

 

-7-



--------------------------------------------------------------------------------

 

(C) With respect to each MERS Designated Mortgage Loan, the requirements set
forth in the Electronic Tracking Agreement have been satisfied;

 

  (iii)   Except in the case of a MERS Designated Mortgage Loan, an Assignment
of Mortgage to GNMA, FNMA or FHLMC, as applicable, in recordable form but
unrecorded (which Assignment of Mortgage may be in the form of a blanket
assignment of two or more such Mortgage Loans to the extent permitted by
applicable law) signed in the name of the Seller by an authorized officer;

 

  (iv)   If the Seller did not originate a Mortgage Loan, all necessary
intervening assignments to show a complete chain of title from the originating
mortgagee to the Seller (or, in the case of a MERS Designated Mortgage Loan,
Mortgage Electronic Registration Systems, Inc.);

 

  (v)   Except in the case of a MERS Designated Mortgage Loan, a second
Assignment of Mortgage, in blank, in recordable form but unrecorded (which
Assignment of Mortgage may be in the form of a blanket assignment of two or more
such Mortgages to the extent permitted by applicable law and the GNMA, FNMA or
FHLMC Guide, as applicable) signed in the name of the Seller by an authorized
officer; and

 

  (vi)   a letter (an “Exhibit B-1 Letter”) substantially in the form of Exhibit
B-1, from any Warehouse Lender having a security interest in the Mortgage Loans
(except when the Warehouse Lender is the Participant) or, if there is no
Warehouse Lender with respect to such Mortgage Loans, a letter (an “Exhibit B-2
Letter”) substantially in the form of Exhibit B-2, from Seller, addressed to
Participant, releasing any and all right, title and interest in such Mortgage
Loans.

 

The Mortgage Loan documents referred to in clause (i), (ii), (iii), (iv) and (v)
of this Section 2(a), are referred to herein as the “Mortgage File”, provided,
however, that upon transmission by the Custodian by overnight courier of the
document referenced in clause (i) of Section 2(a) to FHLMC when the Seller has
appointed FHLMC as custodian, the Mortgage File shall not include the document
referenced in clause (i) of Section 2(a). The Seller shall promptly deliver to
the Custodian all additional original documents evidencing an assumption or
modification of a Mortgage Loan approved by the Seller.

 

(b) In addition, the Seller shall (i) on the date of this Agreement, deliver to
Custodian a certificate as to the incumbency and signature of each officer of
the Seller executing any document in connection with this Agreement or the
Participation Agreement and, thereafter, whenever there is a change in such
certificate; and (ii) in respect of each Mortgage Loan identified in each
Mortgage Loan Schedule and prior to the authentication by the Custodian of the
related Participation Certificate, (A) deliver to the Custodian for transmission
to GNMA, FNMA or FHLMC, as the case may be, the documents listed in Exhibit C-1,
Exhibit C-2 or Exhibit C-3, as applicable (the “Applicable Agency Documents”),
which documents shall be fully completed and executed and sufficient to permit
GNMA, FNMA or FHLMC, as the case

 

-8-



--------------------------------------------------------------------------------

may be, to deliver a Security in respect of the related Mortgage Loans, and (B)
deliver to Participant a copy of the Seller’s letter to Custodian listing all
Applicable Agency Documents delivered by the Seller to the Custodian with
respect to such Participation Certificate and in compliance with this Section
2(b).

 

(c) The Custodian, in accordance with the provisions of Section 4, shall deliver
to GNMA, FNMA or FHLMC, as the case may be, within one (1) business day of
Certification (as defined below) the Applicable Agency Documents, fully
completed and executed and sufficient to permit GNMA, FNMA or FHLMC, as the case
may be, to deliver a Security in respect of the related Mortgage Loans. If the
Custodian, for any reason whatsoever, is unable to complete and/or deliver the
Applicable Agency Documents in compliance with this Section 2(c), the Custodian
shall give prompt oral notice thereof to the Participant, followed by written
notice specifying the reason(s) therefor, which notice shall be delivered via
facsimile transmission on the same day that oral notice is given.

 

Section 3. Custodian as Custodian for, and Bailee of, Participant and Assignees.
(a) With respect to each Mortgage Note and each Assignment of Mortgage (except
with respect to MERS Designated Mortgage Loans) and all other documents
constituting each Mortgage File which are delivered to the Custodian or which at
any time come into the possession of the Custodian, the Custodian, subject to
the provisions of paragraphs (b) and (c) of this Section, shall act solely in
the capacity of custodian for, and bailee of, the Participant. The Custodian
shall hold all documents constituting the Mortgage File received by it for the
exclusive use and benefit of the Participant, and shall make disposition thereof
only in accordance with the written instructions furnished by the Participant.
The Custodian shall segregate and maintain continuous custody of all documents
constituting the Mortgage File received by it in secure and fire-resistant
facilities in accordance with customary standards for such custody and shall
mark the file folders therefor to indicate that the Mortgage File is being held
for the Participant. Notwithstanding anything in this Section 3 to the contrary,
upon delivery of a Security to the Participant or its designee, the Custodian
shall automatically cease to hold the related Mortgage File on behalf of the
Participant, and this Agreement shall thereupon cease to be of any effect with
respect thereto.

 

(b) With respect to each Participation Certificate and/or each related Mortgage
Note, Assignment of Mortgage and related Security, the Participant shall, upon
assigning, pledging or granting a security interest therein to an Assignee,
notify the Custodian and such Assignee in writing that it has assigned, pledged
or granted a security interest in each Participation Certificate and/or each
related Mortgage Note, Assignment of Mortgage and related Security to such
Assignee. Subject to any limitations in any agreement between such Assignee and
the Participant, such Assignee, upon notice, as provided in Section 17, may (i)
require the Custodian to act with respect to the related Mortgage File solely in
the capacity of custodian for, and bailee of, such Assignee, (ii) require the
Custodian to hold such Mortgage File for the exclusive use and benefit of such
Assignee, (iii) assume the rights of Participant under this Agreement to furnish
written instructions to the Custodian as to the disposition of such Mortgage
File and such rights shall be exercisable solely by such Assignee, (iv) require
the Custodian to give such Assignee written acknowledgement to the effect set
forth in (i), (ii) and  (iii), and (v) take all such actions under the
Electronic Tracking Agreement which are necessary to effectuate any of the
foregoing. The failure of the Custodian to give the written acknowledgement
referred

 

-9-



--------------------------------------------------------------------------------

to in (iv) above shall not affect the validity of such assignment, pledge or
grant of a security interest. The effects of the Participant’s notice to the
Custodian set forth in (i) to (iii) above shall continue until the Custodian is
otherwise notified in writing by such Assignee, except that upon the delivery of
the Security to the Participant or its designee, the Custodian shall
automatically cease to hold the Mortgage File on behalf of the Assignee, and
this Agreement shall thereupon cease to be of any effect with respect thereto.
Mortgage Notes and Assignments of Mortgages as to which the Participant has
assigned, pledged or granted a security interest to an Assignee are sometimes
referred to in this Agreement as “Assigned Mortgage Loans.”

 

(c) The Seller and the Participant acknowledge that the Warehouse Lender, if
any, identified from time to time in each Exhibit  B-1 Letter to be received by
the Custodian pursuant to Section 2(a), is a Warehouse Lender for the Seller.
The Seller and the Participant acknowledge that, in accordance with the terms of
each Exhibit B-1 Letter to be received by the Custodian pursuant to Section 2(a)
(except when the Warehouse Lender is the Participant), pursuant to which each
such Warehouse Lender conditionally releases its security interest in Mortgage
Loans referred to in the related Exhibit B-1 Letter, such release shall not be
effective until the funds referred to in such Exhibit B-1 Letter (a “Warehouse
Payment”) are received in accordance with the Wire Instructions. Until receipt
of a Warehouse Payment, the interest of the related Warehouse Lender in such
Mortgage Loans shall continue and remain in full force and effect, and the
Participant shall have no interest in the Mortgage Loans which is not
subordinate to the interest of each Warehouse Lender in such Mortgage Loans. The
Seller and the Participant acknowledge and agree to the foregoing arrangements.

 

(d) In order to enable the Custodian to make the Certification described in
Section 4(a), Participant shall, promptly after the execution of this Agreement,
deliver to Custodian a limited power of attorney, in the form of Exhibit D (the
“Limited Power”), authorizing the Custodian, as attorney-in-fact of the
Participant, upon receipt of Exhibit F letter, if applicable (i) to complete a
new form HUD 11711A (Release of Security Interest), Fannie Mae Form 2004
(Security Release Certification), FHLMC Form 939 (Security Settlement
Information and Delivery Authorization) or FHLMC Form 996 (Warehouse Lender
Release of Security Interest), as applicable, naming the Participant as the
“warehouse lender” on each such form with respect to the applicable Mortgage
Loans;  (ii) to substitute such completed forms for the corresponding forms, if
any, previously delivered to the Custodian by the Seller, naming a person other
than the Participant as “warehouse lender;” and (iii) to include such completed
substituted forms among the documents to be delivered by the Custodian pursuant
to Section 4(a)(ii).

 

Section 4. Certification of Receipt by Custodian. (a) Prior to authenticating a
Participation Certificate, the Custodian shall ascertain that all documents
required to be delivered to it pursuant to Section 2 in respect of each Mortgage
Loan Schedule are in its possession and shall certify (the “Certification”) to
Participant that:

 

  (i)  

As to each Mortgage Loan listed in such Mortgage Loan Schedule, (A) all
documents required to be delivered to it pursuant to Section 2 are in its
possession, (B) such documents have been reviewed by it and appear regular on
their face and relate to such Mortgage Loan, (C) based only on its examination
of the foregoing documents, the information set forth in

 

-10-



--------------------------------------------------------------------------------

 

the Mortgage Loan Schedule respecting such Mortgage Loan is correct, (D) such
Participation Certificate is the only outstanding Participation Certificate
authenticated by it related to such mortgage pool (E) each Mortgage Note appears
on its face to have been endorsed as provided in Section 2 and (F) each such
Mortgage Loan is listed on a schedule attached to an Exhibit B-1 Letter or
Exhibit B-2 Letter, as the case may be.

 

  (ii)   As to such Mortgage Loan Schedule, (A) the Applicable Agency Documents
were received from the Seller and have been reviewed by it, have been completed,
appear regular on their face and relate to such Mortgage Loan Schedule, (B)
either (x) such documents have been transmitted by the Custodian by overnight
courier to GNMA, FNMA or FHLMC, as applicable or (y) upon receipt by the
Custodian of the applicable Exhibit F letter, the Applicable Agency Documents
will be transmitted by the Custodian on the same day as such receipt, by
overnight courier, to GNMA, FNMA or FHLMC, as applicable, and (C) with respect
to the written instructions for delivery of the Securities to be issued with
respect to such Mortgage Loans as set forth in the copies, delivered or to be
delivered in completed form to GNMA, FNMA or FHLMC, as applicable, of (x) form
HUD 11705 (Schedule of Subscribers) with respect to the GNMA Program, (y) Fannie
Mae Form 2014 (Delivery Schedule) with respect to the FNMA Program or (z) FHLMC
Form 939 (Settlement and Information Multiple Registration Form) with respect to
the FHLMC Program, such instructions for delivery are identical to the
instructions for delivery of such Securities set forth in the copies of such
forms delivered to the Participant.

 

As to each MERS Designated Mortgage Loan, the Custodian shall verify the related
“MERS Identification Number” listed on the related Mortgage Note, the Mortgage
Loan Schedule and the MERS Report.

 

Upon receipt of all the documents required to be delivered to it pursuant to
Section 2, Custodian shall execute the Participation Certificate and deliver to
Participant by overnight courier the fully completed Participation Certificate
and Mortgage Loan Schedule attached thereto, a copy of each Exhibit B-1 Letter
or Exhibit B-2 Letter and a fully completed copy of (i) Form HUD 11705 (Schedule
of Subscribers), (ii) Fannie Mae Form 2014 (Delivery Schedule) or (iii) a copy
of FHLMC Form 381 (Contract Delivery Summary) and a copy of FHLMC Form 939
(Settlement and Information Multiple Registration Form), as the case may be,
designating the Participant as the party authorized to receive the Securities,
executed by the Seller and relating to the Securities to be backed by the
Mortgage Loans. The execution by the Custodian of each Participation Certificate
shall constitute an express representation and warranty by the Custodian to the
Participant that the Custodian has performed the Certification with respect to
the Participation Certificate, the Mortgage Loans evidenced thereby and the
documents referenced in Section 2 received from the Seller in connection
therewith.

 

  (iii)  

So long as the Custodian holds a Mortgage File on behalf of the Participant, in
the event the Custodian discovers any defect with respect to

 

-11-



--------------------------------------------------------------------------------

 

such Mortgage File or the related forms, the Custodian shall give prompt oral
notice of such defect to the Seller and the Participant, followed by a written
specification thereof.

 

Section 5. Custodian’s Fees and Expenses; Successor Custodian. (a) It is
understood that the Custodian will charge such fees for its services under this
Agreement as are set forth in a separate agreement between the Custodian and the
Seller, the payment of which, together with the Custodian’s expenses in
connection herewith, shall be solely the obligation of the Seller. The Custodian
has no lien on, and shall not attempt to place a lien on, any of the Mortgage
Loans or proceeds thereof to secure the payment of its fees.

 

(b) The Custodian or any successor Custodian may resign at any time by giving 30
days’ written notice to the Seller and the Participant. Such resignation shall
take effect upon (i) the appointment of a successor Custodian by the Seller,
which successor Custodian shall be a bank or trust company acceptable to the
Participant, each Assignee and to GNMA, FNMA or FHLMC, as applicable, and (ii)
delivery of all the Mortgage Files to the successor Custodian.

 

(c) The Seller may (and shall, upon the written request of the Participant) at
any time remove and discharge the Custodian or any successor Custodian
thereafter appointed from the performance of its duties under this Agreement by
written notice from the Seller to the Custodian or the successor Custodian, with
copies to the Participant. Such removal shall take effect upon (i) the
appointment of a successor Custodian by the Seller, which Custodian shall be a
bank or trust company acceptable to the Participant, each Assignee and to GNMA,
FNMA or FHLMC, as applicable, and (ii) delivery of all the Mortgage Files to the
successor Custodian.

 

(d) In the event of any such resignation or removal, the Custodian shall, at the
expense of the Seller, promptly transfer to the successor Custodian within
thirty (30) days all Mortgage Files being administered under this Agreement and
the successor Custodian shall hold such Mortgage Files in accordance with this
Agreement. In the event of any such appointment, the Seller shall be responsible
for the fees of the successor Custodian.

 

(e) The Seller agrees to indemnify, reimburse and hold harmless the Custodian,
its directors, officers, employees and agents from and against any and all
liability, loss and expense, including counsel fees and disbursements arising
from or connected with the Custodian’s execution and performance of this
Agreement including but not limited to claims of third parties, including the
Participant, except in the case of loss, liability or expenses resulting from
the gross negligence or willful misconduct on the part of the Custodian. The
foregoing indemnification shall survive the termination or assignment of this
Agreement.

 

(f) The standard of care to be exercised by Custodian in the performance of its
duties under this Agreement shall be to exercise the same degree of care as
Custodian exercises when it holds mortgage loan documents as security for its
own loans, if any, or warehouse loans. Custodian is an agent, bailee and
custodian only and is not intended to be, nor shall it be construed to be
(except only as agent, bailee and custodian), a representative, trustee or
fiduciary of or for either Seller, the Agency, Participant or Assignee. The
Custodian shall not be bound in any way by any agreement or contract other than
this Agreement and the exhibits and schedules hereto and any other agreement to
which it is a party. The Custodian shall not be

 

-12-



--------------------------------------------------------------------------------

required to ascertain or inquire as to the performance or observance of any of
the conditions or agreements to be performed or observed by any other party,
except as specifically provided in this Agreement and the exhibits and schedules
hereto. The Custodian disclaims any responsibility for the validity or accuracy
of the recitals to this Agreement and any representations and warranties
contained herein, unless specifically identified as recitals, representations or
warranties of the Custodian.

 

  (i)   Throughout the term of this Agreement, other than as specifically set
forth in this Agreement, the Custodian shall have no responsibility ascertaining
the value, collectibility, insurability, enforceability, effectiveness or
suitability of any collateral, the title of any party therein, the validity or
adequacy of the security afforded thereby, or the validity of this Agreement
(except as to Custodian’s authority to enter into this Agreement and to perform
its obligations hereunder).

 

  (ii)   No provision of this Agreement shall require the Custodian to expend or
risk own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder or in the exercise of any of its rights and powers,
if, in its sole judgment, it shall believe that repayment of such funds or
adequate indemnity against such risk or liability is not assured  to it.

 

  (iii)   The Custodian is not responsible for preparing or filing any reports
or returns relating to federal, state or local income taxes with respect to this
Agreement, other than for the Custodian’s compensation or for reimbursement of
expenses.

 

-13-



--------------------------------------------------------------------------------

Section 6. Default. If the Seller fails to fulfill any of its obligations under
the Participation Agreement, the Electronic Tracking Agreement or hereunder or
in connection with the exercise by Participant of any remedy pursuant to Section
3(c) of the Participation Agreement then, subject to the provisions of Section
3(b), the Participant may, by written notice to the Custodian, (a) require the
Custodian to complete the endorsements on the Mortgage Notes held by the
Custodian and/or (b) require the Custodian to deliver to Participant or
Successor Servicer the Mortgage Files to which the failure relates and (c) take
such actions under the Electronic Tracking Agreement on behalf of the Purchaser
as are necessary to effectuate the foregoing.

 

Section 7. Access to Documents. Upon reasonable prior written notice to the
Custodian, the Participant (and with respect to Assigned Mortgage Loans, each
Assignee) and their agents, accountants, attorneys and auditors will be
permitted during normal business hours to examine and copy the Mortgage Files,
documents, records and other papers in possession of or under the control of the
Custodian relating to any or all of the Mortgage Loans in which the Participant
has an interest. Upon the written request of the Participant (and with respect
to Assigned Mortgage Loans, each Assignee) and at the cost and expense of the
Participant, the Custodian shall provide the Participant (and with respect to
Assigned Mortgage Loans, each Assignee) with copies of the Mortgage Notes,
Mortgages, Assignment of Mortgages and other documents relating to any of the
Mortgage Loans in which the Participant (and with respect to Assigned Mortgage
Loans, each Assignee) has an interest.

 

Section 8. Assignment by Participant. The Participant may assign, pledge or
grant a security interest in any or all of its rights under this Agreement and
the Electronic Tracking Agreement to one or more Assignees in connection with
the assignment, pledge or grant of a security interest in a Participation
Certificate, and/or related Mortgage Notes, Assignments of Mortgages and related
Security. In addition to the notice required by Section 3(b), the Participant
shall give written notice thereof to the Seller and the Custodian. The failure
of the Participant to give such notice shall not affect the validity of any such
assignment, pledge or grant of a security interest. If the Participant does,
however, fail to give such notice to the Seller and the Custodian, then the
Assignee may give such notice to the Seller and the Custodian. Upon receipt of
such notice by the Seller and the Custodian, copies of all communications
required to be sent hereunder to the Participant shall be sent to both the
Participant and each Assignee (at its address set forth in such notice of
assignment). Subject to any limitations in any agreement between such Assignee
and the Participant, such Assignee may, upon notice as provided in Section 16
hereof, directly enforce and exercise such rights under this Agreement that have
been assigned or pledged to it or are the subject of a security interest granted
to it and, until otherwise notified by such Assignee, the Participant shall no
longer have any of such rights.

 

-14-



--------------------------------------------------------------------------------

Section 9. Insurance. The Custodian shall, at its own expense, maintain at all
times during the existence of this Agreement (a) fidelity insurance, (b) theft
of documents insurance, (c) forgery insurance and (d) errors and omissions
insurance. All such insurance shall be in amounts, with standard coverage and
subject to deductibles, all as is customary for insurance typically maintained
by banks which act as custodians and be in such amounts and with insurance
companies reasonably acceptable to the Participant. A certificate of the
respective insurer as to each such policy, with a copy of such policy attached,
shall be furnished to the Participant, upon request, containing the insured’s
statement or endorsement that such insurance shall not terminate prior to
receipt by the Participant, by registered mail, of 30 days’ notice thereof.

 

Section 10. Representations, Warranties and Covenants of the Custodian. The
Custodian hereby represents and warrants to, and covenants with, the Seller and
the Participant that, as of the date hereof and at all times while Custodian is
performing services under this Agreement:

 

(a) The Custodian is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation and fully satisfies the
requirements for acting as a GNMA custodian, a FNMA custodian and a FHLMC
custodian, and

 

(b) The Custodian has the full power and authority to hold each Mortgage Loan
and to execute, deliver and perform, and to enter into and consummate all
transactions contemplated by, this Agreement, has duly authorized the execution,
delivery and performance of this Agreement and has duly executed and delivered
this Agreement, and this Agreement constitutes a legal, valid and binding
obligation of the Custodian, enforceable against it in accordance with its
terms.

 

(c) Neither the execution and delivery by the Custodian of this Agreement, nor
the consummation by the Custodian of any of the transactions contemplated
hereby, nor the fulfillment by the Custodian of the terms hereof, will conflict
with, or violate, result in a material breach of or constitute a material
default (with or without notice or lapse of time, or both) under (i) any term or
provision of the Certificate of Incorporation or By-laws of the Custodian or any
governmental rule applicable to the Custodian or (ii) any term or provision of
any indenture or other agreement or instrument, to which the Custodian is a
party or by which the Custodian or any material portion of its properties are
bound. No governmental action is required by or with respect to the Custodian in
connection with the execution and delivery of this Agreement by the Custodian or
the consummation by the Custodian of the transactions contemplated hereby.

 

(d) As of the date hereof, with respect to the Original Custodial Agreement, no
default has occurred and is continuing with respect to the Custodian.

 

-15-



--------------------------------------------------------------------------------

Section 11. Indemnification by Custodian. The Custodian agrees to indemnify and
hold the Seller and Participant, and their respective designees harmless against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgements, suits, costs, or out-of-pocket expenses, including reasonable
attorney’s fees, that may be imposed on, incurred by, or asserted against it or
them in any way relating to or arising out of the Custodian’s gross negligence
or willful misconduct or any breach of the covenants, conditions,
representations or warranties contained herein. The foregoing indemnification
shall survive any termination or assignment of this Agreement.

 

Section 12. No Adverse Interests. By its acceptance of each Mortgage File, the
Custodian covenants and warrants to the Participant that the Custodian holds no
adverse interests, by way of security or otherwise, in the related Mortgage Loan
and the Custodian hereby waives and releases any such interest in such Mortgage
Loan which it, acting as Custodian, has or which it may thereafter acquire prior
to the time of release of such Mortgage Loan from the terms of this Agreement.

 

Section 13. Amendments. This Agreement may be amended from time to time only by
written agreement of the Seller, the Participant and the Custodian except that,
if this Agreement or any Participation Certificate shall have been assigned by
Participant, no amendment shall affect any Mortgage Loans that relate to
Participation Certificates that have been so assigned. Participant shall give at
least five days’ prior written notice to each Assignee of any proposed amendment
to this Agreement and shall furnish each Assignee with a copy of each such
amendment within five days after it is executed and delivered.

 

Section 14. Recordation of Agreement. To the extent permitted by applicable law,
this Agreement shall be filed and/or recorded by the Seller at its expense in
all appropriate public offices on direction by the Participant accompanied by an
opinion of counsel to the Participant (who may also be counsel employed by the
Participant) to the effect that such filing and/or recordation would materially
and beneficially affect the interests of the Participant.

 

Section 15. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument.

 

Section 16. Agreement for Exclusive Benefit of Parties; Assignment. This
Agreement is for the exclusive benefit of the parties hereto and their
respective successors and permitted assigns hereunder and shall not be deemed to
give any legal or equitable right, remedy or claim to any other person
whatsoever. This Agreement shall bind the parties hereto and their respective
successors, but, except as provided in Section 9, shall not be assigned or
pledged by any party without the prior written consent of the other parties.
Written notice from an Assignee to the Custodian (with a copy to the
Participant) that the Participant has defaulted in any material respect under
any funding or loan agreement relating to the financing of the Participant’s
purchase of Participation Certificates shall be conclusive for all purposes of
this Agreement and after receipt of such notice, the Custodian shall act in
accordance with the written instructions of the Assignee with respect to the
related Mortgage Files.

 

-16-



--------------------------------------------------------------------------------

Section 17. Effect of Invalidity of Provisions. In case any one or more of the
provisions contained in this Agreement should be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein or therein shall in no way be affected,
prejudiced or disturbed thereby.

 

Section 18. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflict of
laws rules.

 

Section 19. Consent to Service. Each party irrevocably consents to the service
of process by registered or certified mail, postage prepaid, to it at its
address given in or pursuant to Section 23.

 

Section 20. Submission to Jurisdiction. With respect to any claim arising out of
this Agreement each party (a) irrevocably submits to the nonexclusive
jurisdiction of the courts of the State of New York and the United States
District Court located in the Borough of Manhattan in New York City, and (b)
irrevocably waives (i) any objection which it may have at any time to the laying
of venue of any suit, action or proceeding arising out of or relating hereto
brought in any such court, (ii) any claim that any such suit, action or
proceeding brought in any such court has been brought in any inconvenient forum
and (iii) the right to object, with respect to such claim, suit, action or
proceeding brought in any such court, that such court does not have jurisdiction
over such party.

 

Section 21. Jurisdiction Not Exclusive. Nothing herein will be deemed to
preclude either party hereto from bringing an action or proceeding in respect of
this Agreement in any other jurisdiction other than as set forth in Section 20.

 

Section 22. Waiver of Jury Trial. Each party hereto irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement, any other
agreement or the transactions contemplated hereby or thereby.

 

Section 23. Notices. Any notices, consents, directions and other communications
given under this Agreement shall be in writing and shall be deemed to have been
duly given when personally delivered at, or mailed by first-class mail, postage
prepaid and sent to the addresses of the parties hereto set forth on the cover
page hereof or such other address as any party shall give in a notice to the
other parties pursuant to this Section.

 

Section 24. Authentication. No Participation Certificate shall be valid unless
authenticated by the manual signature of an authorized officer of the Custodian.
The Custodian hereby acknowledges that each time it authenticates a
Participation Certificate, it is making an express representation and warranty
to the Participant that it has performed the Certification as specified in
Section 4(a).

 

-17-



--------------------------------------------------------------------------------

Section 25. Construction. The headings in this Agreement are for convenience
only and are not intended to influence its construction. References to Sections
and Exhibits in this Agreement are to the Sections of and Exhibits to this
Agreement. The Exhibits are part of this Agreement. In this Agreement, the
singular includes the plural, the plural the singular, and the words “and” and
“or” are used in the conjunctive or disjunctive as the sense and circumstances
may require.

 

Section 26. Effect of Amendment and Restatement. Upon the execution of this
Agreement and the Participation Agreement by all parties hereto and thereto, the
Original Custodial Agreement shall be amended, restated and superseded in its
entirety by this Agreement. The parties hereto acknowledge and agree that (a)
the liens and security interests granted under the Original Custodial Agreement
are in full force and effect and, upon the amendment and restatement of the
Original Custodial Agreement and the related documents, such liens and security
interests secure and continue to secure the payment and performance of Seller’s
obligations under this Agreement and the related documents, (b) upon the
effectiveness of such amendment and restatement, all outstanding Mortgage Loans
under, and as defined in, the Original Custodial Agreement, shall be deemed to
be outstanding as Mortgage Loans hereunder mutatis mutandis, in each case on the
terms and conditions set forth in this Agreement, and (c) upon the effectiveness
of such amendment and restatement, all outstanding Participation Certificates
under, and as defined in the Original Custodial Agreement, shall be deemed to be
outstanding as Participation Certificates hereunder mutatis mutandis, in each
case on the terms and conditions set forth in this Agreement.

 

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Seller, the Participant and the Custodian have caused
this Agreement to be duly executed as of the date and year first above written.

 

CRESCENT MORTGAGE SERVICES, INC.

By:

 

/s/

--------------------------------------------------------------------------------

Name:

Title:

Telephone No.:

Telecopy No.:

   

 

UBS WARBURG REAL ESTATE SECURITIES INC.

By:

 

/s/

--------------------------------------------------------------------------------

Name:

Title:

Telephone No.:

Telecopy No.:

 

George A. Mangiaracina 

Executive Director

(212) 713-3734

 

 

By:

 

/s/

--------------------------------------------------------------------------------

Name:

Title:

Telephone No.:

Telecopy No.:

 

Robert Carpenter

Director

(212) 713-8749

 

JPMORGAN CHASE BANK

By:

 

/s/

--------------------------------------------------------------------------------

Name:

Title:

Telephone No.:

Telecopy No.:

   



--------------------------------------------------------------------------------

EXHIBIT A

 

PARTICIPATION CERTIFICATE

 

POOL NO. (FHLMC CONTRACT NO.)                        

PASS-THROUGH RATE                                                 

DISCOUNT                                                                      

 

This Certificate is evidence that a one hundred percent (100%) undivided
ownership interest in (including the right to receive the payments of principal
of and interest on) the Mortgage Loans identified on the attached:

 

(Check Box)

 

[    ]

 

(a)

  

Form HUD 11706 (Schedule of Pooled Mortgages);

[    ]

 

(b)

  

Fannie Mae Form 2005 (Schedule of Mortgages); or

[    ]

 

(c)

  

FHLMC Form 11 (Mortgage Submission Schedule) or MIDANET computer tape;

 

has been sold to Participant pursuant to the terms of that certain Amended and
Restated Mortgage Loan Participation Agreement, dated January 31, 2003 (the
“Agreement”) between CRESCENT MORTGAGE SERVICES, INC., as Seller, and UBS
WARBURG REAL ESTATE SECURITIES INC., as Participant. Initially capitalized terms
used herein and not defined herein shall have the meanings given them in the
Agreement, the terms of which are hereby incorporated by reference and made a
part of this Participation Certificate.

 

Upon Delivery of the related Security to Participant or its Assignee,
Participant’s interest in the Mortgage Loans backing such Security shall cease.

 

This Participation Certificate may be amended only by a written agreement
between Seller and Participant.

 

CRESCENT MORTGAGE SERVICES, INC.

By:

 

 

--------------------------------------------------------------------------------

Its:

Date:

   

 

AGGREGATE PRINCIPAL BALANCES OF THE MORTGAGE LOANS (GIVING EFFECT TO PAYMENTS
MADE AS OF            , 20 ): $        

 

Hereby authenticated by [Custodian]

(May not be applicable for FHLMC)



--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT B-1

 

[WAREHOUSE LENDER’S RELEASE]

 

[UBS Paine Webber] as agent for 

UBS Warburg Real Estate Securities Inc.

1285 Avenue of the Americas

New York, New York 10019

 

Gentlemen:

 

Capitalized terms used herein but not defined herein shall have the meanings
ascribed to such terms in the Amended and Restated Custodial Agreement, dated as
of January 31, 2003, among UBS Warburg Real Estate Securities Inc., Crescent
Mortgage Services, Inc. and JPMorgan Chase Bank.

 

We hereby release all right, interest or claim of any kind with respect to the
mortgage loans referenced in the attached schedule (GNMA/FNMA/FHLMC
Pool/Contract #                    ), such release to be effective automatically
without any further action by any party, upon payment, in one or more
installments, from UBS Warburg Real Estate Securities Inc., in accordance with
the Wire Instructions in effect on the date of such payment, in immediately
available funds, of an aggregate amount equal to the product of A multiplied by
B (such product being rounded to the nearest $0.01) multiplied by C.*

 

Very truly yours,

 

[WAREHOUSE LENDER]

*

       

A =

  

weighted average Trade Price

         

B =

  

principal amount of the Mortgage Loans
backing the Security

         

C =

  

1 minus the Discount



--------------------------------------------------------------------------------

EXHIBIT B-2

 

[SELLER’S RELEASE]

 

[UBS Paine Webber] as agent for

UBS Warburg Real Estate Securities Inc.

1285 Avenue of the Americas

New York, New York 10019

 

Gentlemen:

 

Capitalized terms used herein but not defined herein shall have the meanings
ascribed to such terms in the Amended and Restated Custodial Agreement, dated as
of January 31, 2003, among UBS Warburg Real Estate Securities Inc. (the
“Participant”), Crescent Mortgage Services, Inc. and JPMorgan Chase Bank.

 

With respect to the mortgage loans referenced in the attached schedule
(GNMA/FNMA, FHLMC Pool/Contract #                    ), (a) we hereby certify to
you that the mortgage loans are not subject to a lien of any Warehouse Lender
and (b) we hereby release all right, interest or claim of any kind with respect
to such mortgage loans, such release to be effective automatically without any
further action by any party upon payment from Participant to Seller of an amount
equal to the Initial Purchase Price, in accordance with the Wire Instructions in
effect on the date of such payment.

 

Very truly yours,

 

CRESCENT MORTGAGE SERVICES, INC.



--------------------------------------------------------------------------------

EXHIBIT C-1

 

GNMA DOCUMENT LIST

 

(1)

  

Form HUD 11700 (Letter of Transmittal), if applicable;

(2)

  

Form HUD 11702 providing updated information with respect to key officers and
employees, if applicable;

(3)

  

Form HUD 11705 (Schedule of Subscribers) completed with UBS Warburg Real Estate
Securities Inc. as the only subscriber and with UBS Warburg Real Estate
Securities Inc. or its designee as the only person authorized to take delivery
of such GNMA Security;

(4)

  

Form HUD 11706 (Schedule of Pooled Mortgages), to be notarized and executed by
the Custodian and a copy of the reverse side of form 11706 (Initial
Certification);

(5)

  

Form HUD 11707 (Servicing Agreement);

(6)

  

Form HUD 11709 (Letter Agreement establishing Servicer’s Principal and Interest
Custodial Account);

(7)

  

Form HUD 11711A (Release of Security Interest);1

(8)

  

Form HUD 11711B (Certification and Agreement);

(9)

  

Form HUD 11715 (Custodial Agreement);

(10)

  

Form HUD 11716 (Summary of Guaranty Agreement) referencing the terms and
conditions of GNMA’s guaranty;

(11)

  

Form HUD 11717 (Prospectus) for the Mortgage Loans included in form HUD 11706;

(12)

  

Form HUD 11720 (Letter Agreement for Servicer’s Escrow Custodial Account);

(13)

  

Updated information regarding fidelity insurance coverage and the financial and
business condition of the Seller, if applicable; and

(14)

  

A copy of the Seller’s latest annual financial statement audited and certified
(unless already submitted to GNMA).

--------------------------------------------------------------------------------

1   Consisting either of the form submitted by the Seller to the Custodian
naming a person other than the Participant as Warehouse Lender or in the
circumstances contemplated by Section 3(d), a substituted form completed by the
Custodian naming the Participant as Warehouse Lender.



--------------------------------------------------------------------------------

EXHIBIT C-2

 

FNMA DOCUMENT LIST

 

(i)

  

Fannie Mae Form 2003 (Custodial Agreement);

(ii)

  

Fannie Mae Form 2004 (Security Release Certification) (executed by Participant
and Seller);1

(iii)

  

Fannie Mae Form 2005 (Schedule of Mortgages with Magnetic Tape Format
Instructions) appropriately certified;

(iv)

  

Fannie Mae Form 2007 (Letter Agreement for Lender’s Principal and Interest
Custodial Account); and, if Seller uses or plans to use a subservicer, Fannie
Mae Form 2007A (Letter Agreement for Subservicer’s Principal Custodial Account);

(v)

  

Fannie Mae Form 2008 (Letter Agreement for Lender’s Taxes and Insurance
Custodial Account) and, if Seller uses or plans to use a subservicer, Fannie Mae
Form 2008A (Letter Agreement for Subservicer’s Taxes and Insurance Custodial
Account); and

(vi)

  

Fannie Mae Form 2014 (Delivery Schedule) (listing Participant as the sole owner
of the FNMA Security and the only person authorized to take delivery of such
FNMA Security).

--------------------------------------------------------------------------------

1   Consisting either of the form submitted by the Seller to the Custodian
naming a person other than the Participant as Warehouse Lender or in the
circumstances contemplated by Section 3(d), a substituted form completed by the
Custodian naming the Participant as Warehouse Lender.



--------------------------------------------------------------------------------

EXHIBIT C-3

 

FHLMC DOCUMENT LIST

 

(i)

  

FHLMC Form 1035 (Custodial Agreement);

(ii)

  

FHLMC Form 381 (Contract Delivery Summary) and FHLMC Form 939 (Settlement and
Information Multiple Registration Form) designating Participant as the party
authorized to receive the Securities, executed by Seller and relating to the
Securities to be backed by the Mortgage Loans, certified by Seller to be correct
and unmodified copies of such forms in full force and effect;

(iii)

  

FHLMC Form 1034 (Custodial Certification Schedule);

(iv)

  

FHLMC Form 11 (Mortgage Submission Schedule), FHLMC Form 13SF (Mortgage
Submission Voucher) or MIDANET computer tape;

(v)

  

FHLMC Form 3 (Summary Agreement);

(vi)

  

FHLMC Form 58 (Participation Certificate Home Mortgage Participation Program);

(vii)

  

FHLMC Form 1 (Fixed-Rate Mortgage Purchase Contract Conventional Home
Mortgages);

(viii)

  

FHLMC Form 996 (Warehouse Lender Release of Security Interest);1 and

(ix)

  

The original Mortgage Notes related to the Mortgage Loans identified in FHLMC
Form 1034 (Custodial Certification Schedule) each endorsed, “Pay to the order of
                        , without recourse” and signed in the name of the Seller
by an authorized officer.2

--------------------------------------------------------------------------------

1   Consisting either of the form submitted by the Seller to the Custodian
naming a person other than the Participant as Warehouse Lender or in the
circumstances contemplated by Section 3(d), a substituted form completed by the
Custodian naming the Participant as Warehouse Lender.

 

2   To be delivered by the Custodian to FHLMC only when the Seller has appointed
FHLMC as custodian of the Mortgage Notes and Assignments of Mortgage.



--------------------------------------------------------------------------------

EXHIBIT D

 

LIMITED POWER OF ATTORNEY

 

KNOW ALL MEN BY THESE PRESENTS:

 

That, pursuant to the terms of Section 3(d) of the Amended and Restated
Custodial Agreement, dated January 31, 2003 (the “Custodial Agreement”), among
UBS Warburg Real Estate Securities Inc. (the “Company”), Crescent Mortgage
Services, Inc., and JPMorgan Chase Bank, the Company, hereby appoints
                     [Title] of JPMorgan Chase Bank, as its attorney-in-fact in
its name and on its behalf, with full power of substitution and revocation, to
do, execute and perform all or any of the acts, deeds, matters and things
hereinafter referred to:

 

1. To execute (under hand or personal seal) on behalf of the Company Form HUD
11711A (Release of Security Interest), Fannie Mae Form 2004 (Security Release
Certification), FHLMC Form 939 (Security Settlement Information and Delivery
Authorization) and FHLMC Form 996 (Warehouse Lender Release of Security
Interest) all in accordance with the terms of Section 3(d) of the Custodial
Agreement.

 

2. To appoint (whether under hand or seal) one or more substitute or substitutes
as Attorney or Attorneys for all or any of the purposes aforesaid and to revoke
the appointment of the same at will.

 

This Power of Attorney shall be effective from the date hereof and cease to be
effective when revoked in writing by  the Company.

 

UBS WARBURG REAL ESTATE SECURITIES INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

Title:

   



--------------------------------------------------------------------------------

EXHIBIT E

 

[WIRE INSTRUCTIONS]

 

UBS Warburg Real Estate Securities Inc.

1285 Avenue of the Americas

New York, New York 10019

 

  Re:   Amended and Restated Custodial Agreement dated as of January 31, 2003,
among UBS Warburg Real Estate  Securities Inc., Crescent Mortgage Services, Inc.
and Custodian

 

Ladies and Gentlemen:

 

Capitalized terms used herein and not defined herein shall have the meanings
ascribed to such terms in the above-referenced Amended and Restated Custodial
Agreement.

 

Set forth below are the Wire Instructions applicable to the above-referenced
Amended and Restated Custodial Agreement.

 

Wire Instructions:

 

Please acknowledge receipt of this letter in the space provided below. This
letter supersedes and replaces any prior notice specifying the name of the
Warehouse Lender and the Wire Instructions and shall remain in effect until
superseded and replaced by a letter, in the form of this letter, executed by
each of us and acknowledged by you.



--------------------------------------------------------------------------------

 

Very truly yours,

 

CRESCENT MORTGAGE SERVICES, INC.

By:

 

 

--------------------------------------------------------------------------------

   

[Title]

[Warehouse Lender(s)]1

 

By:

 

 

--------------------------------------------------------------------------------

   

[Title]

[Custodian]

 

By:

 

 

--------------------------------------------------------------------------------

   

[Title]

 

Receipt acknowledged by:

 

UBS WARBURG REAL ESTATE SECURITIES INC.

By:

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

1   The authorized officer of each Warehouse Lender executing this letter must
be the same authorized officer as signs the Exhibit B Letter.



--------------------------------------------------------------------------------

EXHIBIT F

 

CONFIRMATION OF PAYMENT

 

To: VIA TELECOPY

JPMORGAN CHASE BANK

 

Re: Pool/Contract No.

 

Ladies & Gentlemen:

 

In accordance with the Amended and Restated Custodial Agreement dated January
31, 2003 among UBS Warburg Real Estate Securities Inc. (the “Participant”),
Crescent Mortgage Services, Inc. and JPMorgan Chase Bank (the “Custodian”), we
hereby confirm that payment has been made by the Participant in accordance with
the Exhibit B-1 letter previously delivered to you.

 

 

SIGNED

 

CRESCENT MORTGAGE SERVICES, INC.

--------------------------------------------------------------------------------

Authorized Officer



--------------------------------------------------------------------------------

EXHIBIT G

 

FORM OF ELECTRONIC TRACKING AGREEMENT